          Case 2:21-cr-20001-DDC-JPO Document 9 Filed 02/05/21 Page 1 of 2




                        In the United States District Court
                             for the District of Kansas




United States of America,
          Plaintiff,

v.                                       Case No. 2:21-cr-20001-DDC
Michael Ahlers
                                  ,
               Defendant.


Consent to Appear by Video Teleconference or Telephone Conference


     I,          Michael Ahlers          , understand that under Federal

Rule of Criminal Procedure 43 and the United States Constitution I have a

right to be present in open court for the below-listed proceedings in my

criminal case. After consulting with counsel, I hereby consent to appear by

video teleconference or by telephone conference for the below-listed,

marked proceedings:

             initial appearance              Rule 40 appearance

             arraignment                     misdemeanor plea     sentencing

             detention hearing               felony plea

             preliminary hearing             felony sentencing
       Case 2:21-cr-20001-DDC-JPO Document 9 Filed 02/05/21 Page 2 of 2




     Pursuant to Administrative Order 2020-9, defense counsel of record has

signed electronically on the defendant's behalf. Counsel states the following:

            The defendant has had the opportunity to consult with counsel;
            The defendant agrees to the waiver or consent and
            The defendant agrees that counsel may sign the waiver or consent
             n the defendant’s behalf.

/s/ Michael Ahlers                         /s/ Robin D. Fowler
Defendant                                  Defense Counsel
01/29/2021
Date

       Client is Spanish speaking; therefore, a Spanish interpreter was used.




Federal Public Defender 6.30.20
